DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 11/23/21 has been entered. Claims 1-2, 8, and 10 have been amended and claims 5-7 have been cancelled. Claims 3 and 10-20 remain withdrawn. Claims 1-2, 4, and 8-9 are addressed in the following action.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Weatherbee on 12/08/21.
The application has been amended as follows: 
Claims 3 and 10-20 have been canceled. 
Reasons for Allowance
Claims 1-2, 4, and 8-9 are allowed. The following is an examiner’s statement of reasons for allowance: There is no art of record alone or in combination that teaches of an intraocular lens (IOL) injector having a collapsible injector body configured to reduce a length of the IOL injector upon an advancement of an IOL from a storage location to a dwell location that includes the combination of recited limitations in claim 1.
Previously cited prior art reference Kanner discloses (Figs. 12-15) an intraocular lens (IOL) injector (49; Par. 0066) having a collapsible injector body configured to reduce a length of the IOL 

    PNG
    media_image1.png
    191
    720
    media_image1.png
    Greyscale

	However, Kanner fails to disclose wherein the plunger comprises a body portion received and slideable within the second cylinder and a plunger tip received and slideable with the first cylinder, and wherein the hydraulic damper further comprises a fluid disposed between a proximal end of the plunger tip and a distal end of the body portion. Modifying the prior art to include the missing limitations wouldn’t have been obvious because the modification would only be motivated by hindsight. Furthermore a teaching reference with this missing structure could not be found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 

/C.U.I/Examiner, Art Unit 3771            
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771